Citation Nr: 1119546	
Decision Date: 05/20/11    Archive Date: 05/27/11

DOCKET NO.  07-27 486	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Medical Center in Nebraska-Western Iowa Health Care System and the Regional Office in Lincoln, Nebraska

THE ISSUE

Entitlement to payment or reimbursement of medical expenses incurred as a result of treatment received at Bryan LGH Medical Center in Lincoln, Nebraska, on January 23, 2006, and January 24, 2006.


REPRESENTATION

Veteran represented by:	Paralyzed Veterans of America, Inc.


WITNESSES AT HEARING ON APPEAL

The Veteran and his wife


ATTORNEY FOR THE BOARD

L. Jeng, Counsel
INTRODUCTION

The Veteran served on active duty from November 1970 to October 1974.

This matter is before the Board of Veterans' Appeals (Board) on appeal from an April 2006 decision of the Department of Veterans Affairs Medical Center in Nebraska-Western Iowa Health Care System and the Regional Office in Lincoln, Nebraska.  In July 2009, the Veteran and his wife presented personal testimony in a travel board hearing before the undersigned Veterans Law Judge.  A copy of the transcript has been associated with the claims folder. 


FINDINGS OF FACT

1.  From January 23, 2006, to January 24, 2006, the Veteran received medical treatment (not pre-authorized) at Bryan LGH Medical Center in Lincoln, Nebraska, a non-VA hospital, for gastroenteritis, acute renal insufficiency, and hypertension.

2.  The Veteran is service-connected for status-post kidney transplant. 

3.  A prudent lay person would have reasonably expected that delay in seeking immediate medical attention on January 23, 2006, and January 24, 2006, would have been hazardous to life or health.

4.  A VA or other federal facility/provider was not feasibly available to provide the necessary medical care.


CONCLUSION OF LAW

The criteria for payment or reimbursement for the private medical services the Veteran received at Bryan LGH Medical Center in Lincoln, Nebraska on January 23, 2006, and January 24, 2006, are met.  38 U.S.C.A. §§ 1703, 1728, 5103, 5103A, 5107 (West 2002); 38 C.F.R. §§ 17.52, 17.120, 17.1000, 17.1002, 17.1003 (2010).
REASONS AND BASES FOR FINDINGS AND CONCLUSION

Duties to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA) describes VA's duty to notify and assist claimants in substantiating a claim for VA benefits.  38 U.S.C.A. 
§§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2002); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2010).

The Board notes that the Veteran received a VCAA notice letter in January 2007. Also, the July 2007 statement of the case provided him with notice of the pertinent regulatory provision applicable to adjudication of his claim.  However, given the favorable nature of the Board's decision on the issue of whether payment to the Veteran is warranted for medical expenses incurred as a result of treatment the Veteran received at Bryan LGH Medical Center in Lincoln, Nebraska on January 23, 2006, and January 24, 2006, there is no prejudice to the Veteran, regardless of whether VA has satisfied its duties of notification and assistance.

Legal Criteria and Analysis

On January 23, 2006, the Veteran presented to the emergency room at Bryan LGH Medical Center in Lincoln, Nebraska with complaints of vomiting and diarrhea.   He was admitted for workup and evaluation, and was discharged on January 24, 2006, with assessments of gastroenteritis, acute renal insufficiency, and hypertension.  He testified at his July 2009 hearing that on the morning of January 23, 2006, he experienced flu-like symptoms (stomach distress, vomiting,  diarrhea, fatigue, and fever) which worsened throughout the day.  His wife testified that the Veteran collapsed at which time they worried that he was having problems with his kidneys.  She also stated that she called the VA facility in Lincoln who advised her to call 911.  She did not call 911 but took the Veteran to the emergency room at Bryan LGH Medical Center where the Veteran informed the staff that he was a Veteran.  The Veteran was under the impression that the staff at Bryan LGH Medical Center would contact VA.  The Veteran indicated that the closest VA facility in Omaha would have taken over an hour by car, whereas Bryan hospital was 20 minutes away by car.  He also contends that the closest VA facility in Lincoln closed at 4:30 pm and he did not seek treatment until after 6:00 pm. 

When VA facilities are not capable of furnishing the care or services required, the Secretary may contract with non-Department facilities in order to furnish certain care, including hospital care or medical services for the treatment of medical emergencies which pose a serious threat to the life or health of a veteran receiving medical services in a Department facility . . . until such time following the furnishing of care in the non-Department facility as the veteran can be safely transferred to a Department facility.  38 U.S.C.A § 1703(a)(3); 38 C.F.R. § 17.52.

The admission of a veteran to a non-VA hospital at the expense of VA must be authorized in advance.  38 C.F.R. § 17.54; see Malone v. Gober, 10 Vet. App. 539, 541 (1997).  In the case of an emergency that existed at the time of admission, an authorization may be deemed a prior authorization if an application is made to VA within 72 hours after the hour of admission.  38 C.F.R. § 17.54.

Nevertheless, VA may reimburse veterans for unauthorized medical expenses incurred in non-VA facilities where:

(a)  Care or services not previously authorized were rendered to a veteran in need of such care or services:

(1) For an adjudicated service-connected disability; (2) For nonservice- connected disabilities associated with and held to be aggravating an adjudicated service- connected disability; (3) For any disability of a veteran who has a total disability permanent in nature resulting from a service-connected disability; (4) For any illness, injury, or dental condition in the case of a veteran who is participating in a rehabilitation program under 38 U.S.C. Chapter 31 and who is medically determined to be in need of hospital care or medical services for any of the reasons enumerated in § 17.48(j); and


(b)  Care and services not previously authorized were rendered in a medical emergency of such nature that delay would have been hazardous to life or health, and

(c)  VA or other Federal facilities were not feasibly available, and an attempt to use them beforehand or obtain prior VA authorization for the services required would not have been reasonable, sound, wise, or practicable, or treatment had been or would have been refused.

38 U.S.C.A. § 1728(a) and 38 C.F.R. §17.120.

All three statutory requirements (a, b, and c) must be met before the reimbursement may be authorized.  Zimick v. West, 11 Vet. App. 45, 49 (1998); see Hayes v. Brown, 6 Vet. App. 66, 68 (1993).  These criteria are conjunctive, not disjunctive; thus all criteria must be met.  See Melson v. Derwinski, 1 Vet. App. 334 (June 1991) (noting that the use of the conjunctive "and" in a statutory provision meant that all of the conditions listed in the provision must be met).

The United States Court of Appeals for Veterans Claims (Court) has clarified that 38 U.S.C.A. § 1725 relies on the "prudent layperson" standard which directs that, given the circumstances present at the time the Veteran sought treatment at the private facility, a prudent layperson would reasonably expect that his condition was such that delay in seeking treatment would be hazardous to his health or life.  Under that standard, it is not required that the Veteran's private treatment actually be for an emergent condition. Instead, the Board must determine whether, under the circumstances present at the time the Veteran sought treatment at the private facility, a prudent layperson would reasonably expect that his condition was such that delay in seeking treatment would be hazardous to his health or life.  Swinney v. Shinseki, 23 Vet. App. 257, 264-266 (2009).  The Board acknowledges that the current issue is governed under 38 U.S.C.A. § 1728; however, the "prudent layperson" standard set forth in Swinney for claims under 38 U.S.C.A. § 1725 is applicable in this case as it defines an emergent situation which is a requirement for reimbursement under both regulations.  

The Board notes that payment or reimbursement for emergency services for non service-connected conditions in non-VA facilities may also be authorized under 38 U.S.C.A. § 1725 and 38 C.F.R. §§ 17.1000-1008.  Section 1725 was enacted as part of the Veterans Millennium Health Care and Benefits Act, Public Law 106- 177.   However, the Veteran was treated in part for acute rental disease, and he is service-connected for status-post kidney transplant, so consideration under this regulation is not warranted.

In the present case, the record shows that the Veteran presented to the Bryan LGH Medical Center in Lincoln, Nebraska on January 23, 2006, with chief complaints of vomiting and diarrhea.  The hospital records show that the Veteran indicated that his symptoms started around 5:00 am and he had approximately 15-20 episodes of vomiting and 15-20 episodes also of diarrhea, he felt incredibly weak, and he had not been able to keep any of his anti-rejection medications down.  

Preliminarily, the record does not contain any indication that VA authorized payment for this treatment at Bryan LGH Medical Center in Lincoln, Nebraska on January 23, 2006 and January 24, 2006.

Upon review of the evidence, the Board finds that the requirements for reimbursement for emergency medical treatment under 38 U.S.C.A. § 1728 have been met.  

The evidence of record includes a report from a VA Medical reviewer who was asked to review the Veteran's case.  In an April 2006 report, the reviewer indicated that the Veteran's claim was being denied because the Veteran's problems began either the night before or at 5:00 am and there was no attempt all day to contact to VA and that he would have been sent to Omaha.   

The record also contains a May 2006 letter from G.P.H, M.D. from Lincoln Nephrology and Hypertension, P.C.  Dr. H noted that when the Veteran was admitted to Bryan LGH Medical Center in Lincoln, Nebraska in January 2006 that he required IV fluids and inpatient hospitalization, his anti-hypertensive medications were stopped until his condition improved, the etiology of the acute renal insufficient was not immediately clear but acute rejection of the transplant kidney was a possibility, and he also required treatment for hypomagnesaemia.  Dr. H opined that this was an emergency case due to the rapid deterioration of kidney function as well as the low blood pressure which was unusual for the Veteran.  Dr. H furthered stated that transfer to another hospital would have been dangerous as the Veteran presented to the hospital on an emergency basis. 

The Board concludes that the evidence, including the opinions cited herein, for and against the claim is at least in approximate balance.  Given the Veteran's renal history, as a "prudent layperson," the Veteran can have reasonably expected that a delay in seeking treatment would have been hazardous to his health or life.  He believed that his kidneys were failing and in fact, Dr. H indicated that such was a possibility.  Based on the foregoing, the Board finds that it was reasonable and prudent for the Veteran to feel that a delay in seeking immediate medical attention would have been hazardous to his life or health.  Additionally, the VA reviewer stated that the Veteran would have been directed to the VA facility in Omaha which is over an hour from the Veteran's home, whereas Bryan LGH Medical Center was only 20 minutes away.  Under the circumstances of this case, the Board finds that VA or other Federal facilities were not feasibly available, and an attempt to use them beforehand or obtain prior VA authorization for the services required would not have been reasonable, sound, wise, or practicable.  Dr. H noted that it would have been dangerous for the Veteran to have been transferred, and the record shows that the Veteran was immediately hospitalized upon arrival to Bryan LGH Medical Center.  Therefore, the Board finds that the Veteran meets the criteria for payment or reimbursement of unauthorized medical expenses resulting from the emergency treatment on January 23, 2006, and January 24, 2006.  

In sum, the Board concludes that the Veteran is eligible for reimbursement for treatment at Bryan LGH Medical Center in Lincoln, Nebraska on January 23, 2006, and January 24, 2006, and the benefit sought on appeal is granted.




ORDER

Entitlement to payment or reimbursement of medical expenses incurred as a result of treatment received at Bryan LGH Medical Center in Lincoln, Nebraska, on January 23, 2006, and January 24, 2006, is granted.





____________________________________________
DAVID L. WIGHT
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


